Citation Nr: 1418948	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  06-07 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbar spondylosis and degenerative disc disease from May 8, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1973 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board previously denied the Veteran's claim in an October 2012 decision.   However, a June 2013 Joint Motion for Partial Remand was filed in and granted by the United States Court of Appeals for Veterans Claims, vacating the Board's decision with respect to this issue.

The Veteran testified before the undersigned at a February 2011 travel board hearing in Montgomery, Alabama.  A copy of the transcript is associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, the Board believes the Veteran's claim must be remanded for further procedural development.

In light of the June 2013 Joint Motion for Partial Remand, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected back disability and any potential neurological impairment associated with the Veteran's back disability.  

The July 2011 VA examiner noted neurological impairment, however, did not provide a specific diagnosis or opine on the severity of the irritation (left L5 nerve root distribution) or any resulting functional limitations.  As such, a new VA examination is necessary to determine the Veteran's current disability picture.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other back treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the extent of the Veteran's current back disability and whether the Veteran currently has any neurological impairment associated with his service-connected back disability.  The VA spine and neurological worksheets should be completed.  Necessary diagnostic tests, if any, should be conducted.  The claims file must be available for review and the examiner should state that it has been reviewed.

The examiner should discuss in detail the severity of the Veteran's back disability to include the severity and duration of any symptomatology associated with the Veteran's service connected back disability.  In particular, the examiner should:

a)  Provide range of motion findings with discussion of the DeLuca factors (pain with motion, functional loss due to pain, weakness, excess fatigability) and explain their effect on any additional functional limitation. 

b) Discuss the extent and duration of any doctor-prescribed bedrest, as well as ankylosis.

c)  Describe in detail any neurological manifestations resulting from the Veteran's service connected back disability.  Particular attention should be paid to the left L5 nerve root distribution and the left lower extremity, as identified upon examination in July 2011.  The affected nerve, if any, should be identified and its severity described as slight, moderate, or severe.

All opinions must be accompanied by a complete rationale in a typewritten report.  

3. After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



